UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-170935 Verde Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 27-2448672 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 905 Ventura Way, Mill Valley, CA 94941 (Address of principal executive offices) (415) 251-8715 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X ] As of February 8, 2012 there were 3,752,500 shares of the issuer’s common stock, par value $0.001, outstanding. VERDE RESOURCES, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2011 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. (Removed and Reserved) 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 18 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's Form 10-K filed with the SEC on September 28, 2011. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year ending June 30, 2012. VERDE RESOURCES, INC. (An Exploration Stage Company) INDEX TO INTERIM FINANCIAL STATEMENTS FOR THE PERIOD OF APRIL 22, 2010 (INCEPTION) TO DECEMBER 31, 2011 Page Balance Sheets As at December 31, 2011 (unaudited) and June 30, 2011 4 Interim Statements of Operations for the Three Months Ended December 31, 2011 and 2010 (unaudited), Six Months Ended December 31, 2011 and 2010 (unaudited) and Cumulative from Inception (April 22, 2010) to December 31, 2011 (unaudited) 5 Interim Statement of Changes in Stockholders’ Equity (Deficit) for the Period of Inception (April 22, 2010) to December 31, 2011 (unaudited) 6 Interim Statements of Cash Flows for the Six Months Ended December 31, 2011 and 2010 (unaudited) and Cumulative from Inception (April 22, 2010) to December 31, 2011 (unaudited) 7 Notes to Interim Financial Statements (unaudited) 8 3 Verde Resources, Inc. (An Exploration Stage Company) Balance Sheets As at December 31, As at June 30, 2011 ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ 11,447 Total Current Assets 11,447 TOTAL ASSETS $ $ 11,447 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued liabilities $ - $ 3,610 Due to related party (note 5) 26,000 Total Current Liabilities 29,610 TOTAL LIABILITIES 29,610 STOCKHOLDERS’ EQUITY (DEFICIT) (note 3) Preferred stock, par value $0.001, 50,000,000 shares authorized, none issued and outstanding - - Common stock, par value $0.001, 100,000,000 shares authorized, 3,537,500 and 2,500,000 shares issued and outstanding, respectively 2,500 Additional paid-in capital 22,500 Deficit accumulated during the exploration stage (43,163) Total Stockholders’ Equity (Deficit) (18,163) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ 11,447 The accompanying notes are an integral part of these financial statements 4 Verde Resources, Inc. (An Exploration Stage Company) Statements of Operations (Unaudited) Three Months Ended December 31, Six Months Ended December 31, Cumulative From Inception (April 22, 2010) to December 31, 2010 2010 2011 REVENUES: $ - $ - $ - $ - $ - OPERATING EXPENSES: Mining property costs 69 - 840 16,749 General and administrative 104 134 1,741 Professional fees 8,318 13,118 46,044 Total Operating Expenses 8,422 14,092 64,534 OTHER INCOME (EXPENSE) - NET LOSS APPLICABLE TO COMMON SHARES $ $ (8,422) $ $ (14,092) $ (64,534) Basic and Diluted Loss per Common Share $ $ (0.00) $ $ (0.01) Weighted Average Number of Common Shares Outstanding 2,500,000 2,500,000 The accompanying notes are an integral part of these financial statements. 5 Verde Resources, Inc. (An Exploration Stage Company) Statement of Changes in Stockholders’ Equity (Deficit) For the Period of Inception (April 22, 2010) to December 31, 2011 Common Shares Additional Paid-In Deficit Accumulated During the Exploration Total Stockholders’ Shares Amount Capital Stage Equity (Deficit) Balance- April 22, 2010 (Inception) - $ - $ - $ - $ - Common shares issued for cash at $0.01 per share 2,500,000 2,500 22,500 - 25,000 Loss for the period - - - (11,788) (11,788) Balance – June 30, 2010 2,500,000 2,500 22,500 (11,788) 13,212 Loss for the year - - - (31,375) (31,375) Balance – June 30, 2011 2,500,000 2,500 22,500 (43,163) (18,163) Common shares issued for cash at $0.04 per share (Unaudited) 1,037,500 1,038 40,462 - 41,500 Loss for the period (Unaudited) - - - (21,371) (21,371) Balance – December 31, 2011 (Unaudited) 3,537,500 $ 3,538 $ 62,962 $ (64,534) $ 1,966 The accompanying notes are an integral part of these financial statements. 6 Verde Resources, Inc. (An Exploration Stage Company) Statements of Cash Flows (Unaudited) Six Months Ended December 31, Cumulative From Inception (April 22, 2010) to December 31, 2010 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ $ $ (64,534) Changes in Operating Assets and Liabilities: Decrease in prepaid expenses - - Increase (decrease) in accounts payable and accrued liabilities - Net cash used in operating activities (64,534) CASH FLOWS FROM INVESTING ACTIVITIES Net cash provided by (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds received from notes payable - related party 32,000 Payments on notes payable – related party - - (1,000) Issuance of common stock for cash - 66,500 Net cash provided by financing activities 97,500 Net increase (decrease) in cash and cash equivalents 32,966 Cash and cash equivalents - beginning of period - Cash and cash equivalents - end of period $ $ $ 32,966 Supplemental Cash Flow Disclosure: Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - The accompanying notes are an integral part of these financials. 7 Verde Resources, Inc. (An Exploration Stage Company) Notes to Interim Financial Statements December 31, 2011 (Unaudited) NOTE 1 - ORGANIZATION AND DESCRIPTION OF BUSINESS Verde Resources, Inc. (the “Company”) was incorporated on April 22, 2010 in the State of Nevada, U.S.A. The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America, and the Company’s fiscal year end is June 30. The Company is an exploration stage company that intends to engage principally in the acquisition, exploration and development of resource properties. The Company signed an option agreement to acquire a property (Note 6) . Prior to this, the Company’s activities had been limited to its formation and the raising of equity capital. Exploration Stage Company The Company is considered to be in the exploration stage as defined in ASC 915-10-05 “ Development Stage Entities, ” and interpreted by the Securities and Exchange Commission for mining companies in Industry Guide 7. The Company is devoting substantially all of its efforts to development of business plans and the acquisition of mineral properties. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company’s periodic filings with the Securities and Exchange Commission include, where applicable, disclosures of estimates, assumptions, uncertainties and markets that could affect the financial statements and future operations of the Company. Cash and Cash Equivalents Cash and cash equivalents include cash in banks, money market funds, and certificates of term deposits with maturities of less than three months, which are readily convertible to known amounts of cash and which, in the opinion of management, are subject to an insignificant risk of loss in value. The Company had $32,966 and $11,447 in cash and cash equivalents at December 31, 2011 and June 30, 2011, respectively. Mineral Acquisition and Exploration Costs The Company has been in the exploration stage since its formation on April 22, 2010 and has not yet realized any revenue from its planned operations. It has been primarily engaged in the acquisition, exploration, and development of mining properties. Mineral property acquisition and exploration costs are expensed as incurred. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs incurred to develop such property are capitalized. Such costs will be amortized using the units-of-production method over the estimated life of the probable reserves. Start-Up Costs In accordance with ASC 720-15-20, “ Start-Up Costs,” the Company expenses all costs incurred in connection with the start-up and organization of the Company. Net Income or (Loss) Per Share of Common Stock The Company has adopted ASC Topic No. 260, “Earnings Per Share,” (“EPS”) which requires presentation of basic and diluted EPS on the face of the income statement for all entities with complex capital structures, and requires a reconciliation of the numerator and denominator of the basic EPS computation to the numerator and denominator of the diluted EPS computation. In the accompanying financial statements, basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding during the period. The following table sets forth the computation of basic and diluted earnings per share: Three Months Ended December 31, Six Months Ended December 31, 2011 2010 2011 2010 Net loss applicable to common shares $ (11,317) $ (8,422) $ (21,371) $ (14,092) Weighted average common shares outstanding (Basic) 2,682,065 2,500,000 2,591,033 2,500,000 Options ` - Warrants - Weighted average common shares outstanding (Diluted) 2,682,065 2,500,000 2,591,033 2,500,000 Net loss per share (Basic and Diluted) $ (0.00) $ (0.00) $ (0.01) $ (0.01) The Company has no potentially dilutive securities, such as options or warrants, currently issued and outstanding. Concentrations of Credit Risk The Company’s financial instruments that are exposed to concentrations of credit risk primarily consist of its cash and cash equivalents and related party payables it will likely incur in the near future.
